Title: X. Albert Gallatin’s Memorandum on Reporting of Expenses, [on or before 16 November 1801]
From: Gallatin, Albert
To: Jefferson, Thomas


[on or before 16 Nov. 1801]
Outlines &a.
1. Specific appropriations—for each object of a distinct nature, and one to embrace for each department all contingencies including therein every discretionary expenditure
2. Each appropriation to refer to a calendar year, & the surplus remaining unexpended after having satisfied the demands on the appropriation from that year, to be carried to the surplus fund; that is to say, to cease.
3. Warrants to issue, on the requisition of the proper department, in favor of the person receiving the same, instead of issuing in the name of either the heads of Departt. or of the Treasurer of the U.S.
4. The Accountants to be abolished
5. The head of each department to judge, previous to a settlement of accounts, of the propriety of making advances, & to make requsitions accordingly.
6. The head of each department to judge, on a settlement of accounts, of the propriety of making allowances of a discretionary nature in every case where discretion is not limited by law or uniform usage—in these last cases the Comptroller to judge.


Illustration—War Department
Appropriations for the Army for the year 1801 were includ. Fortif. 57,241.04 & fab. of arms 1,857242.4 which would be on above plan as followeth


  
  
    Pay of army, subsistance & forage of officers
    }
  
  

$ 488,076
to be paid by
Warrants to Paymaster
}
on requisitions of Secretary of War to the Secy of Treasy.


Subsistance
306,395
do.—
Contractors


Clothing
141,530
do.—
Purveyor or Contractors


Ordinance
100,000
do.—
Superintendents


Horses for cavalryBounties & premiums; indian, medical,  hospital, & Quarter mast. departments;  defensive protect. of frontiers, & contingt.  expences of the departmt.
}
364,000
do.—
Agents, Quartermastr purveyor, paymaster, &c


Purchase of ammunit. & fabric. of arms
400,000
do.—
Contractors, purveyor, superintt.


Fortification of ports
   57,241.04
do.—




1,857,242.04





Specific appropns. for Navy

@ 400 dollars pr Seaman
{
Pay incl. rations paid to officers calculated on the number of seamen & officers voted by Congress for the year—
pd. to Agent of the vessel or purser


Provisions
pd. to contractors


Medicine, hosp. stores, mility. stores & contingencies
pd. to purveyor or contractors


indefinite
{
Completing Docks Navy yards, wharves includ.



  pay of superintend. store-keep. and all contiginences in relat. to do.
  pd. to Superintend. of navy yards or navy agents


Building new vessels & repairs of old do.
pd. to   do—   do—




Pay of marines
Pay master gen.




Subsistance of do. on shore
Contractors




Cloathing
Purveyor




Contingencies
Contractors or purveyor—


 